DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Response to Arguments
Applicant’s arguments with respect to claims 21, 31, and their dependent claims have been considered but they are not persuasive. Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objection, in the Remarks filed on 5/13/2022, the Applicant argues that “As outlined in MPEP 608.02 Drawing [R-9], the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented ... " (See 35 U.S.C. 113, See also 37 CFR §1.81 (a), which states "[t]he applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented ...") (emphasis added).” [Paragraph 4 on page 7 of the Remarks]. The Examiner, however, respectfully disagrees.  The 37 CFR §1.81 (c) rule indicates that “Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.” Moreover, as further described in claims 23 and 27, the “cross boundary loop filter indicator” is a data structure that comprises several parameters such as a cross boundary loop filter flag, a sample adaptive offset (SAO) filter, a deblocking filter, and an adaptive loop filter (ALF). As a result, a drawing that illustrates such complex data structure of the “cross boundary loop filter indicator” is required. As a result, the drawing objection is maintained.
Regarding the U.S.C. 112(a) rejection related to a new matter, the Applicant argues that “the Office Action alleges that "obtaining a plurality of boundary location indications" is not described in the specification. Applicants respectfully disagrees as the recited feature is fully supported in the pending application, such as in paragraphs [0003]-[0006], [0097]-[0103], and/or [0147]-[0158].”  [Paragraph 3 on page 8 of the Remarks]. The Examiner respectfully disagrees. First, none of these paragraphs mentioned the “boundary location indications”, nor even “boundary location”.  Second, paragraphs [0003]-[0006], [0097]-[0103], and [0147]-[0158] only describe directions of the boundary related to the coding order, “The exiting boundary of the face that the current block belongs to may be located in the same direction of the coding order that is relative to the current block” [para. 0003, 0097], “In examples, the coding order may have top to bottom direction relative to the current block. In examples, the coding order may have left to right and top to bottom direction relative to the current block” [para. 0004, 0098]. It is noted that the meaning of “direction” is different than the “position”. Moreover, paragraphs [0003]-[0006], [0097]-[0103], and [0147]-[0158] do not describe any parameter that can be used as boundary location indications. In addition, the Applicant cited paragraph [0152] “the frame-packed projection format including M x N faces (e.g., FIG. 18B where M = 3 and N = 2)," "(M-1) x N + M x (N-1) indications (e.g., flags) may specify whether to enable or disable one or more of the horizontal and/or vertical edges ... " [Paragraph 4 on page 8 of the Remarks] to show a support for the "obtaining a plurality of boundary location indications"; however, this citation is not persuasive.  It is noted that paragraph [0152] of the specification describes the loop_filter_across_tiles_enabled_flag, which indicates whether or not there is a tile boundary in a coding block, but the loop_filter_across_tiles_enabled_flag does not indicate the “boundary location” in the coding block.  In addition, the Applicant also cited “3x2 packing configuration may be ... signaled in a bitstream ...” [Paragraph 4 on page 8 of the Remarks]; however this citation does not support the claim limitation "obtaining a plurality of boundary location indications". Therefore, the Applicant’s arguments are not persuasive, and the limitation "obtaining a plurality of boundary location indications" is a new matter, which is not described in the application as originally filed. As a result, the U.S.C. 112(a) rejection is maintained. 
Regarding the U.S.C. 103 rejection, the Applicant amended independent claims then argued that: “None of the references teach of suggest "based on the cross boundary loop filter indicator indicating that the loop filtering is disabled across the boundary in the frame-packed picture and based on the obtained plurality of boundary location indications, determine a location of the boundary in the frame packed picture where the loop filtering is disabled ... ," as the claims recite” (Paragraph 7 on page 8 to paragraph 1 on page 9 of the Remarks). 
            Examiner respectfully disagrees. Hannuksela (US Patent 9,736,454 B2), (“Hannuksela”), in view of Li et al. (US Patent 10,432,928 B2), (“Li”) discloses the argued limitation as follow:
based on the cross boundary loop filter indicator ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) indicating that loop filtering is disabled across the boundary ((i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12]; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32], and based on the obtained plurality of boundary location indications ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]) determine a location of the boundary ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]; (i.e. The location of the prediction block is coded as a motion vector that indicates the position of the prediction block relative to the block being coded.) [Hannuksela: col. 23, line 26-28]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] where the loop filtering is disabled (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12];
Since the Hannuksela and Li discloses all features of the argued limitations.  As a result, the Applicant’s argument is not persuasive. Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cross boundary loop filter indicator” must be shown or the feature must be canceled from the claims 21-25, 27-35, and 37-42.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
9.       Claims 21-25, 27-35, and 37-40 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following limitation “obtaining a plurality of boundary location indications”. It is noted that there is nowhere in the specification uses the term “boundary location indications”.  As a result, the claim limitation “obtaining a plurality of boundary location indications” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  Therefore, the claims 21, 31 and their dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-25, 27-35, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US Patent 9,736,454 B2), (“Hannuksela”), in view of Li et al. (US Patent 10,432,928 B2), (“Li”).
Regarding claim 21, Hannuksela meets the claim limitations, as follows:
A method (i.e. a method) [Hannuksela: col. 1, line 8] of decoding a 360-degree video ((i.e. a method and a computer program for video coding and decoding.) [Hannuksela: col. 1, line 8-9]; (i.e. 3D video coding) [Hannuksela: col. 42, line 65]) comprising: obtaining ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. receive) [Hannuksela: col. 60, line 44]) a frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] in a bitstream ((i.e. receive the bitstream 207 containing encoded video) [Hannuksela: col. 60, line 44-45]; (i.e. encoded neighboring blocks and/or of non-neighbor blocks in the same slice or frame) [Hannuksela: col. 42, line 44]); 
obtaining ((i.e. decoding video information) [Hannuksela: col. 1, line 61]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]) a plurality of boundary location indications ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]), wherein the plurality of boundary location indication indicates correspondinq locations of a plurality of boundaries ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]) in the frame-packed picture (i.e. In the sub-picture concept, the picture is partitioned into predefined rectangular regions. Each sub-picture would be processed as an independent picture except that all sub-pictures constituting a picture share the same global information such as SPS, PPS and reference picture sets. Sub-pictures are similar to tiles geometrically. Their properties are as follows: They are LCD-aligned rectangular regions specified at sequence level. Sub-pictures in a picture may be scanned in subpicture raster scan of the picture. Each sub-picture starts a new slice. If multiple tiles are present in a picture, subpicture boundaries and tiles boundaries may be aligned. There may be no loop filtering across sub-pictures) [Hannuksela: col. 30, line 32-44];obtaining ((i.e. decoding) [Hannuksela: col. 1, line 61]; (i.e. receive) [Hannuksela: col. 60, line 44] ) a cross boundary loop filter indicator ((i.e. decoding video information) [Hannuksela: col. 1, line 61]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]), wherein the cross boundary loop filter indicator indicates whether a loop filtering is disabled across a boundary (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20] in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32]; based on the cross boundary loop filter indicator ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) indicating that loop filtering is disabled across the boundary ((i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12] ; ; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32], and based on the obtained plurality of boundary location indications ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]) determining a location of the boundary ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6] ; (i.e. The location of the prediction block is coded as a motion vector that indicates the position of the prediction block relative to the block being coded.) [Hannuksela: col. 23, line 26-28]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] where the loop filtering is disabled (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12]; and disabling loop filtering across the determined location of the boundary (; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]; (i.e. loop filtering can be turned off by the encoder) [Hannuksela: col. 30, line 10-12]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20];  (i.e. The decoding process behaves according to the value of the syntax element) [Hannuksela: col. 84, line 59-60]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32].
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
A method of decoding a 360-degree video comprising: obtaining a frame-packed picture in a bitstream; 
obtaining a plurality of boundary location indications, wherein the plurality of boundary location indication indicates corresponding locations of a plurality of boundaries in the frame-packed picture;obtaining a cross boundary loop filter indicator,  wherein the cross boundary loop filter indicator indicates whether a loop filtering is disabled across a boundary in the frame-packed picture; based on the cross boundary loop filter indicator indicating that loop filtering is disabled across the boundary in the frame-packed picture, and based on the obtained a plurality of boundary location indications, determining a location of the boundary in the frame-packed picture where the loop filtering is disabled; and disabling the loop filtering across the determined location of the boundary in the frame-packed picture. 
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]),  wherein the cross boundary loop filter indicator indicates ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) whether a loop filtering is disabled across a boundary i((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode syntax elements such as loop_filter_across_tiles_enabled_flag and pps_loop_filter_across_slices_enabled_flag.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Regarding claim 22, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the boundary in the frame-packed picture (i.e. In a HEVC WD5, pictures are divided into slices and tiles. A slice may be a sequence of treeblocks but (when referring to a so-called fine granular slice) may also have its boundary within a treeblock at a location where a transform unit and prediction unit coincide.) [Hannuksela: col. 12, line 51-55] comprises one or more of a face boundary or a tile boundary (i.e. In a HEVC WD5, a tile is defined as an integer number of treeblocks co-occurring in one colunm and one row, ordered consecutively in the raster scan within the tile. For the primary coded picture, the division of each picture into tiles is a partitioning. Tiles are ordered consecutively in the raster scan within the picture. Although a slice contains treeblocks that are consecutive in the raster scan within a tile, these treeblocks are not necessarily consecutive in the raster scan within the picture. Slices and tiles need not contain the same) [Hannuksela: col. 12, line 59 – col. 13, line 3].     
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the boundary in the frame-packed picture (i.e. the filtering unit may receive a
plurality of reconstructed video blocks forming a slice or a frame of reconstructed video and filter block boundaries to remove blockiness artifacts from a slice or frame. In one example, the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 20-29] comprises one or more of a face boundary or a tile boundary (i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to detect the boundary of coding units.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Regarding claim 23, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) comprises a cross boundary loop filter flag that indicates whether the loop filtering is disabled across the boundary (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20] in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32].      
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the cross boundary loop filter indicator comprises a cross boundary loop filter flag that indicates whether the loop filtering is disabled across the boundary in the frame-packed picture.
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the cross boundary loop filter indicator comprises a cross boundary loop filter flag ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) that indicates whether (i.e. a syntax element indicative of whether or not) [Li: col. 22, line 63] the loop filtering is disabled across the boundary in the frame-packed picture ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode syntax elements such as loop_filter_across_tiles_enabled_flag and pps_loop_filter_across_slices_enabled_flag.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining  perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Regarding claim 24, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) is obtained in a picture parameter set (PPS) (i.e. PPS includes the parameters that are common for all slices in a particular layer representation (the representation of one scalability or view layer in one access unit) and are likely to be shared by all slices) [Hannuksela: col. 18, line 40-43].      
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the cross boundary loop filter indicator is obtained in a picture parameter set (PPS).  
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the cross boundary loop filter indicator ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) is obtained in a picture parameter set (PPS) (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode parameters the picture parameter set.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and obtaining  cross slices information [Hannuksela: col. 18, line 40-43]. 

Regarding claim 25, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the method further comprises: identifying ((i.e. identify) [Hannuksela: col. 12, line 35]; (i.e. detect) [Hannuksela: col. 52, line 5]) the plurality of boundaries in the frame-packed picture (i.e. The encoder and the decoder may try to detect possible edges or other boundaries within a picture or a block e.g. by using an edge or boundary detection algorithm. There may be many possible algorithms which may be applied) [Hannuksela: col. 52, line 5-8] based on the plurality of boundary location indications ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]); determining (i.e. detect) [Hannuksela: col. 52, line 5], from the plurality of identified boundaries in the frame-packed picture (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6], the location of the boundary (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21] where the loop filtering is disabled ((i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12]; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]; (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]). 
In the same field of endeavor Li further discloses the claim limitations as follows:
identifying the plurality of boundaries in the frame-packed picture (i.e. the filtering unit may receive a plurality of reconstructed video blocks forming a slice or a frame of reconstructed video and filter block boundaries to remove blockiness artifacts from a slice or frame) [Li: col. 22, line 20-23] based on the plurality of boundary location indications ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); determining, from the plurality of identified boundaries in the frame-packed picture (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29], the location of the boundary (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29] where the loop filtering is disabled ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to implement filtering algorithms such as deblocking filtering, sample adaptive offset filtering, and adaptive loop filering.  
Therefore, the combination of Hannuksela with Li will enable the system to support filtering features of the High Efficiency Video Coding (HEVC) video coding standard in order to achieve high coding efficiency [Li: col. 5, line 16-34] and/or balance between visual quality and coding efficiency [Hannuksela: col. 22, line 61-64]. 

Regarding claim 26, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 25 (i.e. a method) [Hannuksela: col. 1, line 8], further comprising: receiving a plurality of indications that indicate corresponding locations of the plurality of boundaries in the frame-packed picture (i.e. In the sub-picture concept, the picture is partitioned into predefined rectangular regions. Each sub-picture would be processed as an independent picture except that all sub-pictures constituting a picture share the same global information such as SPS, PPS and reference picture sets. Sub-pictures are similar to tiles geometrically. Their properties are as follows: They are LCD-aligned rectangular regions specified at sequence level. Sub-pictures in a picture may be scanned in subpicture raster scan of the picture. Each sub-picture starts a new slice. If multiple tiles are present in a picture, subpicture boundaries and tiles boundaries may be aligned. There may be no loop filtering across sub-pictures) [Hannuksela: col. 30, line 32-44], wherein the plurality of boundaries in the frame-packed picture are identified based on the plurality of indications  (i.e. In the sub-picture concept, the picture is partitioned into predefined rectangular regions. Each sub-picture would be processed as an independent picture except that all sub-pictures constituting a picture share the same global information such as SPS, PPS and reference picture sets. Sub-pictures are similar to tiles geometrically) [Hannuksela: col. 30, line 32-38].

Regarding claim 27, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) comprises one or more of a sample adaptive offset (SAO) filter (i.e. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 41], a deblocking filter (i.e. Syntax elements for controlling deblocking filtering) [Hannuksela: col. 62, line 39], or an adaptive loop filter (ALF) (i.e. Syntax elements for controlling adaptive loop filtering) [Hannuksela: col. 62, line 40].

Regarding claim 28, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the method comprises: identifying ((i.e. identify) [Hannuksela: col. 12, line 35]; (i.e. detect) [Hannuksela: col. 52, line 5]) the plurality of boundaries in the frame-packed picture (i.e. The encoder and the decoder may try to detect possible edges or other boundaries within a picture or a block e.g. by using an edge or boundary detection algorithm. There may be many possible algorithms which may be applied) [Hannuksela: col. 52, line 5-8] based on the plurality of boundary location indications ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]); determining (i.e. detect) [Hannuksela: col. 52, line 5], from the plurality of identified boundaries in the frame-packed picture (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6], the location of the boundary (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21] where the loop filtering is enabled; and applying the loop filtering across the determined location of the boundary (i.e. Loop filtering is applied to each 4x4 block boundary) [Hannuksela: col. 30, line 10] where the loop filtering is enabled (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29].   
In the same field of endeavor Li further discloses the claim limitations as follows:
identifying the plurality of boundaries in the frame-packed picture (i.e. the filtering unit may receive a plurality of reconstructed video blocks forming a slice or a frame of reconstructed video and filter block boundaries to remove blockiness artifacts from a slice or frame) [Li: col. 22, line 20-23] based on the plurality of boundary location indications ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); determining, from the plurality of identified boundaries in the frame-packed picture (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29], the location of the boundary (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29] where the loop filtering is enabled ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); and applying the loop filtering across the determined location of the boundary (i.e. performs the filtering (e.g., deblocking and/or SAO) to the samples) [Li: col. 22, line 33-34] where the loop filtering is enabled ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to implement filtering algorithms such as deblocking filtering, sample adaptive offset filtering, and adaptive loop filering.  
Therefore, the combination of Hannuksela with Li will enable the system to support filtering features of the High Efficiency Video Coding (HEVC) video coding standard in order to achieve high coding efficiency [Li: col. 5, line 16-34] and/or balance between visual quality and coding efficiency [Hannuksela: col. 22, line 61-64]. 

Regarding claim 29, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) indicates that the loop filtering is disabled across (; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20]; (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12]) a discontinuous boundary (i.e. A depth boundary may also be referred to as a depth edge, a depth discontinuity, or a depth contour) [Hannuksela: col. 51, line 62-63] of in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] and indicates that the loop filtering is enabled ((i.e. Loop filtering is applied to each 4x4 block boundary) [Hannuksela: col. 30, line 10]; (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29]) across a continuous boundary of (i.e. for image fragments that are featuring very smooth areas with no textures or large level of noise) [Hannuksela: col. 41, line 6-7]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32].

Regarding claim 30, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] comprises a horizontal boundary and a vertical boundary associated with the frame-packed picture (i.e. In horizontal/vertical mode, if boundary samples of blocks from both sides of the current block are available, the boundary samples are weighted according to the Euclidean spatial distance to the sample being predicted) [Hannuksela: col. 59, line 8-11].  

Regarding claim 31, Hannuksela meets the claim limitations, as follows:
A coding device ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]) for a 360-degree video ((i.e. video coding and decoding) [Hannuksela: col. 1, line 9]; (i.e. 3D video coding) [Hannuksela: col. 42, line 65]) comprising: a memory (i.e. an apparatus comprising at least one processor and at least one memory including computer program code) [Hannuksela: col. 2, line 30-31]; and a processor configured to (i.e. an apparatus comprising at least one processor) [Hannuksela: col. 2, line 30]:obtain ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. receive) [Hannuksela: col. 60, line 44]) a frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] in a bitstream ((i.e. receive the bitstream 207 containing encoded video) [Hannuksela: col. 60, line 44-45]; (i.e. encoded neighboring blocks and/or of non-neighbor blocks in the same slice or frame) [Hannuksela: col. 42, line 44]);
obtain ((i.e. decoding video information) [Hannuksela: col. 1, line 61]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]) a plurality of boundary location indications ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]) that indicate correspondinq locations of a plurality of boundaries ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]) in the frame-packed picture (i.e. In the sub-picture concept, the picture is partitioned into predefined rectangular regions. Each sub-picture would be processed as an independent picture except that all sub-pictures constituting a picture share the same global information such as SPS, PPS and reference picture sets. Sub-pictures are similar to tiles geometrically. Their properties are as follows: They are LCD-aligned rectangular regions specified at sequence level. Sub-pictures in a picture may be scanned in subpicture raster scan of the picture. Each sub-picture starts a new slice. If multiple tiles are present in a picture, subpicture boundaries and tiles boundaries may be aligned. There may be no loop filtering across sub-pictures) [Hannuksela: col. 30, line 32-44] obtain ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. receive) [Hannuksela: col. 60, line 44]) a cross boundary loop filter indicator ((i.e. decoding video information) [Hannuksela: col. 1, line 61]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) that indicates whether loop filtering is disabled across a boundary (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20] in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32]; based on the cross boundary loop filter indicator ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]) indicating that loop filtering is disabled across the boundary (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12] in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32], and based on the obtained a plurality of boundary location indications ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]), determine a location of the boundary ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6] ; (i.e. The location of the prediction block is coded as a motion vector that indicates the position of the prediction block relative to the block being coded.) [Hannuksela: col. 23, line 26-28]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] where the loop filtering is disabled (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12]; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]); and disable loop filtering across the determined location of the boundary ((i.e. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 10-12]; (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 10-12]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20];  (i.e. The decoding process behaves according to the value of the syntax element) [Hannuksela: col. 84, line 59-60]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32].
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
A coding device for a 360-degree video comprising: a memory; and a processor configured to: obtain a frame-packed picture in a bitstream;
obtain a plurality of boundary location indications that indicate corresponding locations of a plurality of boundaries in the frame-packed picture,  obtain a cross boundary loop filter indicator that indicates whether loop filtering is disabled across a boundary in the frame-packed picture; based on the cross boundary loop filter indicator indicating that loop filtering is disabled across the boundary in the frame-packed picture, and based on the obtained a plurality of boundary location indications, determine a location of the boundary in the Page 3 of 6DOCKET NO.: IDVC_13625US02 (2017P00521WOUS)PATENT frame-packed picture where the loop filtering is disabled; and disable the loop filtering across the determined location of the boundary in the frame-packed picture.  
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) whether loop filtering is disabled across a boundary i((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode syntax elements such as loop_filter_across_tiles_enabled_flag and pps_loop_filter_across_slices_enabled_flag.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining  perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Regarding claim 32, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the boundary in the frame-packed picture (i.e. In a HEVC WD5, pictures are divided into slices and tiles. A slice may be a sequence of treeblocks but (when referring to a so-called fine granular slice) may also have its boundary within a treeblock at a location where a transform unit and prediction unit coincide.) [Hannuksela: col. 12, line 51-55] comprises one or more of a face boundary or a tile boundary (i.e. In a HEVC WD5, a tile is defined as an integer number of treeblocks co-occurring in one colunm and one row, ordered consecutively in the raster scan within the tile. For the primary coded picture, the division of each picture into tiles is a partitioning. Tiles are ordered consecutively in the raster scan within the picture. Although a slice contains treeblocks that are consecutive in the raster scan within a tile, these treeblocks are not necessarily consecutive in the raster scan within the picture. Slices and tiles need not contain the same) [Hannuksela: col. 12, line 59 – col. 13, line 3].     
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the boundary in the frame-packed picture (i.e. the filtering unit may receive a
plurality of reconstructed video blocks forming a slice or a frame of reconstructed video and filter block boundaries to remove blockiness artifacts from a slice or frame. In one example, the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 20-29] comprises one or more of a face boundary or a tile boundary (i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to detect the boundary of coding units.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Regarding claim 33, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) comprises a cross boundary loop filter flag that indicates whether the loop filtering is disabled across the boundary (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20] in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32].      
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
The coding device of claim 31, wherein the cross boundary loop filter indicator comprises a cross boundary loop filter flag that indicates whether the loop filtering is disabled across the boundary in the frame-packed picture.
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the cross boundary loop filter indicator comprises a cross boundary loop filter flag ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) that indicates whether (i.e. a syntax element indicative of whether or not) [Li: col. 22, line 63] the loop filtering is disabled across the boundary in the frame-packed picture ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode syntax elements such as loop_filter_across_tiles_enabled_flag and pps_loop_filter_across_slices_enabled_flag.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining  perfect reconstruction [Hannuksela: col. 30, line 9-16]. 
 
Regarding claim 34, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) is obtained in a picture parameter set (PPS) (i.e. PPS includes the parameters that are common for all slices in a particular layer representation (the representation of one scalability or view layer in one access unit) and are likely to be shared by all slices) [Hannuksela: col. 18, line 40-43].      
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
The coding device of claim 31, wherein the cross boundary loop filter indicator is obtained in a picture parameter set (PPS).  
In the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the cross boundary loop filter indicator ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) is obtained in a picture parameter set (PPS) (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode parameters the picture parameter set.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and obtaining  cross slices information [Hannuksela: col. 18, line 40-43]. 

Regarding claim 35, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the processor is configured to (i.e. an apparatus comprising at least one processor) [Hannuksela: col. 2, line 30]:identify ((i.e. identify) [Hannuksela: col. 12, line 35]; (i.e. detect) [Hannuksela: col. 52, line 5]) a plurality of boundaries in the frame-packed picture (i.e. The encoder and the decoder may try to detect possible edges or other boundaries within a picture or a block e.g. by using an edge or boundary detection algorithm. There may
be many possible algorithms which may be applied) [Hannuksela: col. 52, line 5-8] based on the plurality of boundary location indications ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]); determine (i.e. detect) [Hannuksela: col. 52, line 5], from the plurality of identified boundaries in the frame-packed picture (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6], the location of the boundary (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21] where the loop filtering is disabled ((i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12] ; ; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]; (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]).
In the same field of endeavor Li further discloses the claim limitations as follows:
identify the plurality of boundaries in the frame-packed picture (i.e. the filtering unit may receive a plurality of reconstructed video blocks forming a slice or a frame of reconstructed video and filter block boundaries to remove blockiness artifacts from a slice or frame) [Li: col. 22, line 20-23] based on the plurality of boundary location indications ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); determine, from the plurality of identified boundaries in the frame-packed picture (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29], the location of the boundary (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29] where the loop filtering is disabled ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to implement filtering algorithms such as deblocking filtering, sample adaptive offset filtering, and adaptive loop filering.  
Therefore, the combination of Hannuksela with Li will enable the system to support filtering features of the High Efficiency Video Coding (HEVC) video coding standard in order to achieve high coding efficiency [Li: col. 5, line 16-34] and/or balance between visual quality and coding efficiency [Hannuksela: col. 22, line 61-64]. 

Regarding claim 36, Hannuksela meets the claim limitations as set forth in claim 35.Hannuksela further meets the claim limitations as follow.
The coding device of claim 35 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), the processor is further configured to (i.e. an apparatus comprising at least one processor) [Hannuksela: col. 2, line 30]:
receive a plurality of indications that indicate corresponding locations of the plurality of boundaries in the frame-packed picture (i.e. In the sub-picture concept, the picture is partitioned into predefined rectangular regions. Each sub-picture would be processed as an independent picture except that all sub-pictures constituting a picture share the same global information such as SPS, PPS and reference picture sets. Sub-pictures are similar to tiles geometrically. Their properties are as follows: They are LCD-aligned rectangular regions specified at sequence level. Sub-pictures in a picture may be scanned in subpicture raster scan of the picture. Each sub-picture starts a new slice. If multiple tiles are present in a picture, subpicture boundaries and tiles boundaries may be aligned. There may be no loop filtering across sub-pictures) [Hannuksela: col. 30, line 32-44], wherein the plurality of boundaries in the frame-packed picture are identified based on the plurality of indications (i.e. In the sub-picture concept, the picture is partitioned into predefined rectangular regions. Each sub-picture would be processed as an independent picture except that all sub-pictures constituting a picture share the same global information such as SPS, PPS and reference picture sets. Sub-pictures are similar to tiles geometrically) [Hannuksela: col. 30, line 32-38].

Regarding claim 37, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) comprises one or more of a sample adaptive offset (SAO) filter (i.e. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 41], a deblocking filter (i.e. Syntax elements for controlling deblocking filtering) [Hannuksela: col. 62, line 39], or an adaptive loop filter (ALF) (i.e. Syntax elements for controlling adaptive loop filtering) [Hannuksela: col. 62, line 40].

Regarding claim 38, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the processor is configured to (i.e. an apparatus comprising at least one processor) [Hannuksela: col. 2, line 30]: identify ((i.e. identify) [Hannuksela: col. 12, line 35]; (i.e. detect) [Hannuksela: col. 52, line 5]) the plurality of boundaries in the frame-packed picture (i.e. The encoder and the decoder may try to detect possible edges or other boundaries within a picture or a block e.g. by using an edge or boundary detection algorithm. There may be many possible algorithms which may be applied) [Hannuksela: col. 52, line 5-8] based on the plurality of boundary location indications ((i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]); determine (i.e. detect) [Hannuksela: col. 52, line 5], from the plurality of identified boundaries in the frame-packed picture (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6], the location of the boundary (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21] where the loop filtering is enabled ((i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; and apply the loop filtering across the determined location of the boundary (i.e. Loop filtering is applied to each 4x4 block boundary) [Hannuksela: col. 30, line 10] where the loop filtering is enabled (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29].   
In the same field of endeavor Li further discloses the claim limitations as follows:
identify the plurality of boundaries in the frame-packed picture (i.e. the filtering unit may receive a plurality of reconstructed video blocks forming a slice or a frame of reconstructed video and filter block boundaries to remove blockiness artifacts from a slice or frame) [Li: col. 22, line 20-23] based on the plurality of boundary location indications ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); determine, from the plurality of identified boundaries in the frame-packed picture (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29], the location of the boundary (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29] where the loop filtering is enabled ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); and apply the loop filtering across the determined location of the boundary (i.e. performs the filtering (e.g., deblocking and/or SAO) to the samples) [Li: col. 22, line 33-34] where the loop filtering is enabled ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to implement filtering algorithms such as deblocking filtering, sample adaptive offset filtering, and adaptive loop filering.  
Therefore, the combination of Hannuksela with Li will enable the system to support filtering features of the High Efficiency Video Coding (HEVC) video coding standard in order to achieve high coding efficiency [Li: col. 5, line 16-34] and/or balance between visual quality and coding efficiency [Hannuksela: col. 22, line 61-64]. 

Regarding claim 39, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]),  wherein the cross boundary loop filter indicator ((i.e. common syntax element values to be used for decoding of the coded slices of the component picture) [Hannuksela: col. 68, line 7-8]; (i.e. VPS may provide information about the dependency relationships of the layers in a bitstream, as well as many other information that are applicable to all slices across all (scalability or view) layers in the entire coded video sequence) [Hannuksela: col. 18, line 45-49] ; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]) indicates that the loop filtering is disabled across (; (i.e. An isolated region in a picture can contain any macroblock (or alike) locations, and a picture can contain zero or more isolated regions that do not overlap. A leftover region, if any, is the area of the picture that is not covered by any isolated region of a picture. When coding an isolated region, at least some types of in-picture prediction is disabled across its boundaries) [Hannuksela: col. 29, line 6-12]; (i.e. encoders may indicate in the bitstream which types of in-picture prediction are turned off across slice boundaries, and the decoder operation takes this information into account) [Hannuksela: col. 13, line 15-20]; (i.e. loop filtering can be turned off by the encoder at slice boundaries) [Hannuksela: col. 30, line 11-12]) a discontinuous boundary (i.e. A depth boundary may also be referred to as a depth edge, a depth discontinuity, or a depth contour) [Hannuksela: col. 51, line 62-63] of in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] and indicates that the loop filtering is enabled ((i.e. Loop filtering is applied to each 4x4 block boundary) [Hannuksela: col. 30, line 10]; (i.e. the filtering unit evaluates the so-called "boundary strength" of a video block. Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block such that the transition from one video block are more difficult for a viewer to perceive) [Li: col. 22, line 24-29]) across a continuous boundary of (i.e. for image fragments that are featuring very smooth areas with no textures or large level of noise) [Hannuksela: col. 41, line 6-7]) in the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32].

Regarding claim 40, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the frame-packed picture (i.e. a picture may either be a frame or a field. A frame comprises a matrix of luma samples and corresponding chroma samples) [Hannuksela: col. 11, line 30-32] comprises a horizontal boundary and a vertical boundary associated with the frame-packed picture (i.e. In horizontal/vertical mode, if boundary samples of blocks from both sides of the current block are available, the boundary samples are weighted according to the Euclidean spatial distance to the sample being predicted) [Hannuksela: col. 59, line 8-11].  

Regarding claim 41, Hannuksela meets the claim limitations as set forth in claim 21.Hannuksela further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Hannuksela: col. 1, line 8], wherein the cross boundary loop filter indicator (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41] further indicates that the loop filtering is enabled across the boundary in the frame-packed picture ((i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41] ; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55]), and wherein the method (i.e. a method) [Hannuksela: col. 1, line 8] comprises: based on the cross boundary loop filter indicator  ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55]) indicating that the loop filtering is enabled across the boundary in the frame-packed picture ((i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55])  and based on the obtained plurality of boundary location indications ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]), determining a location of the boundary in the frame-packed picture where the loop filtering is enabled ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6] ; (i.e. The location of the prediction block is coded as a motion vector that indicates the position of the prediction block relative to the block being coded.) [Hannuksela: col. 23, line 26-28]); and enabling the loop filtering across the determined location of the boundary in the frame-packed picture ((i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55]).
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the cross boundary loop filter indicator further indicates that the loop filtering is enabled across the boundary in the frame-packed picture, and wherein the method comprises: based on the cross boundary loop filter indicator indicating that the loop filtering is enabled across the boundary in the frame-packed picture and based on the obtained plurality of boundary location indications, determining a location of the boundary in the frame-packed picture where the loop filtering is enabled; and enabling the loop filtering across the determined location of the boundary in the frame-packed picture.
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the cross boundary loop filter indicator  further indicates that the loop filtering is enabled across the boundary in the frame-packed picture ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]), ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) whether a loop filtering is enabled across the boundary in the frame-packed picture ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode syntax elements such as loop_filter_across_tiles_enabled_flag and pps_loop_filter_across_slices_enabled_flag.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Regarding claim 42, Hannuksela meets the claim limitations as set forth in claim 31.Hannuksela further meets the claim limitations as follow.
The coding device of claim 31 ((i.e. an apparatus) [Hannuksela: col. 2, line 30]; (i.e. an electronic device employing some embodiments of the invention) [Hannuksela: col. 10, line 59-60; Fig. 1]), wherein the cross boundary loop filter indicator (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41] further indicates that the loop filtering is enabled across the boundary in the frame-packed picture ((i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41] ; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55]), and wherein the processor is configured to (i.e. an apparatus comprising at least one processor) [Hannuksela: col. 2, line 30]: based on the cross boundary loop filter indicator  ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55]) indicating that the loop filtering is enabled across the boundary in the frame-packed picture ((i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55])  and based on the obtained plurality of boundary location indications ((i.e. based on the information encoded in the bitstream) [Hannuksela: col. 52, line 54-55]; (i.e. The decoder side may obtain parameters and parameter values) [Hannuksela: col. 105, line 37-38]; (i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6]), determine a location of the boundary in the frame-packed picture where the loop filtering is enabled ((i.e. syntax elements may be specified to indicate a relative position of a sampling grid) [Hannuksela: col. 90, line 20-21]; (i.e. detect possible edges or other boundaries within a picture) [Hannuksela: col. 52, line 5-6] ; (i.e. The location of the prediction block is coded as a motion vector that indicates the position of the prediction block relative to the block being coded.) [Hannuksela: col. 23, line 26-28]); and enable the loop filtering across the determined location of the boundary in the frame-packed picture ((i.e. Syntax elements for controlling deblocking filtering.  Syntax elements for controlling adaptive loop filtering. Syntax elements for controlling sample adaptive offset filtering) [Hannuksela: col. 62, line 39-41]; (i.e. the use of the coding tool is turned on with an indication) [Hannuksela: col. 102, line 54-55]).
Hannuksela does not explicitly disclose the following claim limitations (Emphasis added).
The coding device of claim 31, wherein the cross boundary loop filter indicator further indicates that the loop filtering is enabled across the boundary in the frame-packed picture, and wherein the processor is configured to: based on the cross boundary loop filter indicator indicating that the loop filtering is enabled across the boundary in the frame-packed picture and based on the obtained plurality of boundary location indications, determine a location of the boundary in the frame-packed picture where the loop filtering is enabled; and enable the loop filtering across the determined location of the boundary in the frame-packed picture.
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the cross boundary loop filter indicator  further indicates that the loop filtering is enabled across the boundary in the frame-packed picture ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]), ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) whether a loop filtering is enabled across the boundary in the frame-packed picture ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]) ((i.e. loop_filter_across_tiles_enabled_flag) [Li: col. 31, line 25]; (i.e. pps_loop_filter_across_slices_enabled_flag) [Li: col. 21, line 27]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hannuksela with Li to program the coding system to encode or decode syntax elements such as loop_filter_across_tiles_enabled_flag and pps_loop_filter_across_slices_enabled_flag.  
Therefore, the combination of Hannuksela with Li will enable the system to support the advance video coding such the range extensions (RExt) of the High Efficiency Video Coding (HEVC) video coding standard to achieve high coding efficiency [Li: col. 5, line 16-34] and/or obtaining perfect reconstruction [Hannuksela: col. 30, line 9-16]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Philip P. Dang/Primary Examiner, Art Unit 2488